     Case 3:18-cv-00840-GPC-BGS Document 307 Filed 10/06/20 PageID.7726 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORIES, LP                 Case No.: 18-cv-840-GPC-BGS
12     LITIGATION.                                   ORDER SETTING BRIEFING
13                                                   SCHEDULE ON MOTION FOR
                                                     PARTIAL RECONSIDERATION
14
                                                     AND FOR SUMMARY JUDGMENT,
15                                                   OR ALTERNATIVELY, FOR
                                                     SEPARATE TRIAL
16
17                                                   [ECF No. 306]
18
            On October 5, 2020, Counter-Defendant Tauler Smith LLP has filed a Motion for
19
      Partial Reconsideration and for Summary Judgment, or Alternatively, for Separate Trial
20
      of the Remaining Release Issues. ECF No. 306. The Court will set the following
21
      briefing schedule. Any response shall be filed on or before November 5, 2020. Any
22
      reply shall be filed on or before November 12, 2020.
23
      ///
24
25
26
27
                                                 1
28                                                                            18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 307 Filed 10/06/20 PageID.7727 Page 2 of 2




 1          For judicial efficiency, the Court will schedule the hearing on this matter to be
 2    December 18, 2020 at 1:30 PM in Courtroom 2D, in which the Court will also hear the
 3    Motion for Sanctions filed by Third-Party Plaintiffs NMRM, Inc. and Skyline Market,
 4    Inc., and Counter-Claimant Roma Mikha, ECF Nos. 300, 301.
 5          IT IS SO ORDERED.
 6
 7    Dated: October 6, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                   2
28                                                                                18-cv-840-GPC-BGS
